Justice BIRD has reached the right result. The infant by his next friend is in the circuit court seeking trial on the merits, which has been denied. Is the denial erroneous? If the probate court had jurisdiction to make the order for compromise and settlement of the infant's claim in the tort *Page 477 
action then pending in the circuit court, such order cannot be challenged collaterally. To set aside a settlement made by and under an order of the probate court which it had jurisdiction to make, as unfair or fraudulent, there must be direct proceeding for that purpose, a bill in equity. It was held inBerdan v. Insurance Co., 136 Mich. 396 (4 Ann. Cas. 332), quoting syllabus:
"Equity has jurisdiction to set aside a fraudulent settlement of a minor's claim against an insurance company, made by his guardian under the direction of the probate court, as there is no adequate remedy at law."
If the probate court did not have jurisdiction to make the order, it is void and open to collateral attack. To that point no authority need be cited. The order of the probate court, by and under which the settlement was made, is void. The tort action was pending in the circuit court. A next friend had been appointed. Subject to the approval of the circuit court or by its direction, when fully advised in the premises, a next friend has authority to negotiate a settlement with a defendant, to conclude the same and to collect the money.Baker v. Railroad Co., 142 Mich. 497 (3 L.R.A. [N. S.] 76, 7 Ann. Cas. 605); 31 C. J. p. 1142. Our statute (3 Comp. Laws 1915, § 12380), considered with a long settled policy of law, that courts are bound officially to look well to the interests of infants, contemplates that the next friend shall give a bond to the infant as required by the officer making the appointment, and we think the case most exceptional in which a next friend, before having money or property of the infant, would not be required to give bond. And while the circuit court had the duty of guarding the interests of its infant litigant, it had the further duty of protecting the rights of the next friend, and the attorney acting for him. It was held *Page 478 
in Sheahan v. Wayne Circuit Judge, 42 Mich. 69, quoting syllabus:
"A court should not give up control of a fund belonging to infant litigants without securing the rights of their guardianad litem or his solicitor."
Before the next friend may charge the infant with reasonable and necessary expenditures for attorneys' fees and the like, his account should be examined and approved by the circuit court. Before the next friend may pay over to a general guardian the funds of the infant remaining in his hands, he should be authorized by the circuit court so to do, and he should not be so authorized until the circuit court shall have been satisfied that there is a duly-appointed general guardian under good and sufficient bond. It was said inWestbrook v. Comstock, Walk. Ch. 314:
"Before the court will order it to be paid to the general guardian, it must be satisfied he has given sufficient security for the performance of his trust, and that he has not abused that trust."
The means and authority of the circuit court to effectuate a settlement are ample. By the settlement with the general guardian the next friend is left in the unseemly position of being without funds to pay counsel and to meet obligations which have been incurred by reason of his appointment and in behalf of the infant. The following cases, not squarely in point, indicate the policy of the law. Sheahan v. Wayne CircuitJudge, supra, was mandamus to compel the circuit judge to recall money arising upon foreclosure sale belonging to infants which had been paid out of court into the hands of parties assuming the right to receive it as attorneys for the general guardians. It was held:
"General guardians do not represent infants for any purpose in such a litigation as this, and whether proper parties at all or not, their solicitors are in no sense *Page 479 
authorized to act so as to bind the rights of the infants. Guardians ad litem are appointed for this purpose, but they cannot bind the infants except in strict accordance with the rules framed for their protection. The court itself must be vigilant to preserve them from injury."
And we quote syllabus of Westbrook v. Comstock, supra:
"Where money was directed to be paid into court, under a decree, for an infant, and her guardian accepted a deed of lands in lieu thereof, it was held, that it was not binding on the infant; and that the guardian had no right to receive the money, much less land in lieu of it."
In Betts v. Hancock, 27 Ga. App. 63 (107 S.E. 377), an infant by next friend obtained a judgment in the superior court. The case went to the supreme court on writ of error. The law of the State was that the whole case thereby passed out of the jurisdiction of the superior court until remitted back from the supreme court. While the case was in the supreme court the next friend filed in the superior court a petition that he be allowed to compromise the judgment, and the petition was granted. The action of the superior court was held void and the compromise not binding on the infant. The defendant paid a large sum to plaintiff's attorneys "in full and final payment and satisfaction of all their claims and interest," etc. It was held that the infant was not affected by this payment to the attorneys, nor by payment of money to next friend, which money had not been received and retained by the plaintiff after reaching his majority, and it was held that the plaintiff was not estopped from pursuing his rights under the execution in the case.
We conclude that the circuit court had jurisdiction and that the probate court had not. That the next friend and the general guardian are the same person *Page 480 
makes no difference. The next friend was an officer of the circuit court, where bond was, or ought to have been, required of him, and he was subject to the lawful orders of the said court in the cause. He is accountable as next friend in that court. The general guardian was the appointee of the probate court, bonded there, and subject to lawful orders of that court pertaining to his duties. He is accountable in that court as guardian. The official capacities ought not to be confused. The case is precisely as if two persons had been appointed to such offices. The general guardian is not in this cause and not before the court.
The order allowing the settlement being void, there is no occasion for inquiring of its other possible infirmities.
But what of the effect of making payment to the general guardian? Relative to this question we quote fromBetts v. Hancock, supra:
"The judge who passed the order allowing a settlement of the judgment in this case having, under the ruling in paragraph (a) above, 'no kind of authority over the cause,' the order is void and the payment made thereunder by the defendant to the 'next friend' would not bind the minor, the 'next friend' having no authority, without 'due judicial examination and adjudication,' to settle the judgment, and no part of the money having been turned over to the minor after he reached his majority. 'A guardian ad litem or next friend has no authority to compromise or settle a suit except by leave of the court.' "
To constitute payment to an infant, the payment should be made to one lawfully authorized to receive the same. The payment to the general guardian was under a void order, and bound neither the infant nor the next friend. The infant by his next friend may proceed in the circuit court irrespective of the payment to the general guardian, and defendant may recall and recover the money so paid as paid under a void order and without consideration. The next friend was *Page 481 
under no duty to restore or tender back the said payment before proceeding to trial on the merits. He had nothing to restore. The payment had been made to the general guardian. Ordinarily, tender back, in these cases, is to rescind the compromise agreement. Randall v. Railway Co., 215 Mich. 413. The next friend could not rescind an agreement that he did not make. And it did not bind him. The infant, by his next friend, being in court seeking trial on the merits, and the order of the probate court being void and the settlement not binding on the plaintiff, the trial, for aught that appears here, should proceed.
What has been said takes nothing from the right, so frequently exercised, of the probate court to allow compromise and settlement in proper cases.
I concur in reversal.
SHARPE, C.J., and SNOW, STEERE, and FELLOWS, JJ., concurred with CLARK, J.